IN THE
TENTH COURT OF APPEALS










 

No. 10-11-00039-CR
 
Julius Moran,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 19th District
Court
McLennan County, Texas
Trial Court No. 2010-389-C1
 

MEMORANDUM  Opinion

 
Julius Moran attempts to appeal from his
conviction in January 2011.  By letter dated June 3, 2011, the Clerk of this
Court notified Moran that the appeal was subject to dismissal because it
appeared that the trial court’s certificate of right of appeal indicated that
Moran waived his right to appeal and had no right to appeal.  See Tex. R. App. P. 26.2(a)(1); 25.2(d). 
The record contains a written waiver of appeal signed by Moran.  The Clerk also
warned Moran that the appeal would be dismissed unless, within 21 days of the
date of the letter, a response was filed showing grounds for continuing the
appeal.  See Tex. R. App. P.
44.3.  We received a response from Moran; however, it does not provide grounds
for continuing the appeal.  Moran’s “Motion in Opposition to Dismissal” is
denied.
            Accordingly, this appeal is
dismissed.
 
 
                                                                        AL
SCOGGINS
                                                                        Justice
 
Before
Chief Justice Gray,
            Justice
Davis, and
            Justice
Scoggins
Appeal
dismissed
Opinion
delivered and filed July 20, 2011
Do
not publish 
[CRPM]